Gy SA

10
11
12
13
14
15
16
17
18
19
20
21

Case 2:20-cv-00111-RAJ Document 103-1 Filed 07/22/20 Page 1of3

The Honorable Richard A. Jones

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
STATE OF WASHINGTON; et al., NO. 2:20-cv-00111-RAJ
Plaintiffs, DECLARATION IN SUPPORT OF
STIPULATED MOTION TO
Vi MODIFY THE DEADLINE FOR
PRODUCTION OF THE
UNITED STATES DEPARTMENT OF ADMINISTRATIVE RECORD
STATE; et al.,
Defendants.

 

 

 

I, Joseph N. Khawam, declare as follows:

l.

I am an Attorney-Adviser in the Office of the Legal Adviser within the U.S. Department
of State (the Department). I provide legal counsel to the Directorate of Defense Trade
Controls (DDTC) within the Department’s Bureau of Political-Military Affairs and have
served in this position since May 2019.

I am providing this declaration to explain why the Department will need an additional 60
days, until September 23, 2020, to compile the administrative record in the above-
captioned case. The statements made herein are based on my personal knowledge and
information made available to me in the course of my duties.

1 am one of two Department attorneys primarily responsible for this case. Among my
responsibilities are managing the collection, review, and processing of documents that
constitute the administrative record.

In mid-March, 2020, approximately one week after this Court entered a_ partial
preliminary injunction on March 6, State Department employees, including those in the
Office of the Legal Adviser, began teleworking from home in response to the Covid-19

 
10
1]

 

Case 2:20-cv-00111-RAJ Document 103-1 Filed 07/22/20 Page 2 of 3

pandemic. At the time that we were asked to provide an estimate of a completion date for
the administrative record, we were in the process of discovering the limitations and
disruptions to our work occasioned by the transition to a full telework environment.

5. In March, 2020, even before the Court entered its scheduling order in this matter, we
commenced the process of compiling the administrative record by canvassing persons
involved in the rulemaking process, identifying a wide set of materials to review and
determining that electronic searches of Department information systems, both classified
and unclassified, would be necessary in order to complete the collection of documents
that potentially belong in the administrative record.

6. To ensure that the administrative record is comprehensive, we took a broad approach in
establishing the scope of the initial electronic searches, which returned approximately
14.2 GB worth of documents, amounting to roughly 53,000 documents.

7. We determined that, in light of our limited personnel resources and the limitations we
faced working remotely on the State Department network, review of these documents
could only be completed in a reasonable time by obtaining litigation support assistance
through a government contract. The solicitation, funding, approvals, and coordination
required for such a contract took several weeks to arrange, and we have since been
overseeing and managing that process. The supervised contractors recently concluded
their first-stage review on July 15, 2020. The result of that review found approximately
3.97 GB of potentially relevant documents, totaling about 7,800 documents and roughly
134,000 pages for further review. We have already begun reviewing those processed
documents for both relevance and privilege.

8. Meanwhile, working around the severe limitations on in-office work hours necessitated
by the pandemic, we have collected and reviewed individually an additional set of more
than 13,000 pages of electronic documents that would not be transferred to the contractor,
such as documents that originated on classified information systems. My colleagues and
I in the Office of Legal Adviser have completed review of these latter documents for
relevance and privilege.

9. What remains to be conducted are privilege reviews on the contractor-processed
documents, along with quality control reviews, and the mechanical process of compiling
the record from the identified documents, as well as review and approval by senior
officials. Based on our experience to date, the Department estimates it needs until
September 23, 2020 to provide the full administrative record.

I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge.
ag

Joseph N. Khawam

Executed this 21* day of July, 2020.

 
No

 

Case 2:20-cv-00111-RAJ Document 103-1 Filed 07/22/20 Page 3 of 3

Attorney- Adviser
Office of the Legal Adviser
U.S. Department of State

 
